Explanations of vote
Oral explanations of vote
(CS) Madam President, in the debate on the CE marking yesterday I drew the attention of the Commission yet again to the fact that registration of the CE marking has still not been initiated, although it has been enshrined in European legislation for 16 years now and I asked for it in parliamentary interpellation three months ago.
I welcome the promise the Commissioner for Enterprise made again yesterday as regards speeding the matter up, but I am not sure if he is aware of the importance of having the marking registered in foreign markets. Until this happens, it will be impossible to sue for damages in cases of manufacturers and importers who misuse the European conformity mark symbolising the safety of the product to gain unfair advantage and deceive customers both in Europe and abroad. It would surely help to free the market of unfair competition.
(HU) Thank you very much. It was a shocking experience to enter the Gaza Strip and come face to face with the everyday consequences of the occupation and blockade. 80% of the population is unemployed, the Israelis cut off the electricity and water supplies from time to time, many people only get to eat once a day, and the vast majority of the population have not been able to leave an area smaller than Budapest for years. As an Israeli professor said, Gaza is a prison, and its residents are prisoners from whom it is difficult to expect rational behaviour.
At the same time, it is also embittering that some Palestinian groups are using rockets from the Gaza territories to threaten the lives of innocent Israeli civilians. The crisis goes too far back for it to be solved in the traditional way. By now, both sides have become the prisoners of their own extremists and are unable to make real concessions because of them.
The international community, and above all the European Union, must force Israel and the Palestinians to reach an amicable settlement. I have voted for the recommendation, in the hope that the Member States will take more resolute steps.
(CS) I also feel very deeply for the people of the Gaza Strip, who have become hostages in the hands of Hamas. However, I could not support today's European Parliament resolution because the article calling for negotiations between the Palestinian Authority and Hamas has not been removed from it. We all know there is no negotiation possible with the terrorists who have occupied Gaza. Such an appeal is an act of hypocrisy, which aims to put Hamas in the role of a partner to the Palestinian Authority. I do not wish to be part to legitimising this terrorist organisation.
I am afraid that the situation will soon demand intervention, which should, however, be authorised by the United Nations. And this is where Europe should play a very active part.
- (NL) Madam President, in contrast to what is claimed by this Parliament, the UN Council of Human Rights does not in fact play such an important role in the promotion of human rights in the world. How could it possibly be any different? Only 25 of its 47 members are free democracies, nine of them are not free and three, China, Cuba and Saudi Arabia, are among the greatest human rights offenders in the world. These countries trample the UN Declaration of Human Rights underfoot and defend themselves and other regimes against any criticism. In some cases the Council has simply undermined the overseeing of human rights. The Council has still not pronounced the slightest condemnation of the world's current largest human rights crisis, Darfur. Rather than shouting for joy about such a creature, this Parliament would do better to include such matters in its resolution.
- (NL) Madam President, I want not only to agree with what my colleague Mr Dillen has just said, but also to point out that the resolution insults the religions that have been adopted by the Council. This resolution literally states, and I quote, that people 'with responsibility must speak out, and that the freedom to express one's opinion may be limited in matters relating to public health and morality'. This resolution concerns, of course, the prohibition of all criticism of Islam. The UN Council of Human Rights is hereby rightly going against its own official objectives, the protection of the right to free expression of opinion and thus also the protection of human rights itself.
(IT) Madam President, ladies and gentlemen, it gives me great pleasure to take the floor to argue on behalf of the entire Group of the European People's Party and European Democrats, as well as on my own behalf, for a favourable vote on the final version of this report. The report tackles the hard fact that there are many more elderly than young people, because both medical care and lifestyles enable all of us to live longer on average - not all of us, unfortunately, but on average. Therefore there are many more elderly people, also because the birth rate has declined, which is why in the document we call for measures to stimulate the birth rate.
I would point out that the European People's Party, along with the UEN and other groups, requested the deletion of paragraph 24. We voted in favour of deletion but regrettably the majority in this House was not in favour. I believe my speaking time is now at an end.
- (NL) Madam President, the merit of the Castex report is undoubtedly that it indicates the enormous demographic challenges with which Europe is faced. Admittedly, a lot of good questions, trains of thought and solutions are enumerated. More and better relief for children must indeed be urgently provided, older workers must indeed also be provided with continuing opportunities within the employment markets, and health services must indeed urgently prepare themselves to face the challenge of the accelerated aging demographic.
On the other hand, this Parliament is straying off course in considering immigration as an instrument with which to secure the demographic and economic future of Europe. Just recently, one of the British Prime Minister's most important advisers, Lord Turner, described the axiom that immigrants are necessary to make up for the shortage of workers as, and I quote, 'economically illiterate and completely incorrect'. Europe already has a million unemployed immigrants, coupled with all the problems which go along with that. As more immigrants enter, these existing problems can only get worse.
Madam President, when voting on the Guellec report on cohesion policy, I could not support compromise amendment 4, which calls for 'increased financial resources for cohesion policy' in the future.
Automatically increasing EU subsidies is not, perhaps, the most responsible approach when we have the practical problem of making a meaningful and efficient use of them. Instead, I am in favour of using the term 'sufficient financial resources'.
Written explanations of vote
in writing. - (PT) In a European Union flooded with a wide variety of directives on detailed issues that would be better tackled at Member State level, given their specific nature and level of development, it cannot fail to be interesting to see how the European Commission will act in terms of monitoring the application of Community law.
One of the conclusions that can be drawn is that each Directorate-General has its own very different way of working, but it is not clear whether the Member States also work in different ways, although experience tells us that the small and medium-sized countries generally act more rigorously than the European powers. This is what has happened with the Stability Pact.
This latest report introduces a new element which the Committee on Petitions of the European Parliament applauds. In the Annual Report and its related annexes, the European Commission has included, for the first time, particulars of the specific and detailed treatment of infringements relating to petitions.
in writing. (PL) Mrs Frassoni has prepared a good report. I support the proposal to simplify the application of Community law and the introduction of package meetings for that purpose. I am also in favour of workshops devoted to transposition of Community legal acts.
In addition, I endorse the idea of improving the efficiency of application of Community law through closer cooperation between the European Parliament and national parliaments. These actions will help to improve the effectiveness of European Union policies regarding for example European Fund actions and harmonisation of standards for products on the Community market.
As regards the report relating to the Commission's Annual report on monitoring the application of Community law, I am of the opinion that one of its major themes is the Commission's intention of improving working methods in cases of reported breaches of Community law in the Member States. Under the framework of the proposed new working method, citizens' queries and complaints should be handed back directly to the Member States in question. As the rapporteur, Mrs Frassoni, rightly pointed out, this new working method of the Commission, in other words the handing back of the complaint, carries an inherent risk of the Commission renouncing its fundamental responsibility for the application of Community law.
In this connection I would also like to point out another fact, which has already been subject to criticism in the European Parliament: it is the lobby groups, which always manage to access the Commission's notifications directed at Member States in cases of suspected breaches of Community law, while citizens do not. Yet it is precisely the citizens, whose submissions provide an irreplaceable source of information and alert us to breaches or non-application of Community law, not some interest groups with their own agenda.
in writing. (PL) I voted in favour of the report by Mrs Frassoni on monitoring the application of Community law (2005).
Mrs Frassoni has presented a very good report. In particular, the individual issues contained in the motion for a resolution call for cohesion in the area of joint action by EU institutions, national parliaments and the citizens themselves. The main points concern the ideas for better monitoring and the proposals for simplifying implementation of the provisions of Community law and improving its effectiveness. Their implementation is essential to improving the effectiveness of European Union policy on, for instance, European Fund actions and harmonisation of standards for products goods on the Community market.
Furthermore, the appeal to national parliaments contained in the motion for a resolution is very important. National parliaments are urged to go beyond a purely formal transposition of Community legislation and avoid fragmentation when incorporating it into national legislation.
in writing. - I welcome André Brie's proposal for regulation on the accreditation and market surveillance of products in the European Community. The proposal will improve the amount of protection given to consumers and will improve product safety. To ensure greater protection it is necessary that accreditation and market surveillance be carried out by a public body. The report attends to these points and I voted in favour of its recommendations.
in writing. - (IT) Madam President, ladies and gentlemen, at a time when the European market seems totally incapable of defending itself against dumping from outside of Europe, I note with great satisfaction the first 'institutional' step towards new legislation and harmonisation of the EU market.
The European Parliament in Strasbourg has proposed a new way of regulating products placed on the Community market. These products will have to comply with the rules in force and, following a careful appraisal, will be able to bear the CE mark.
Over and above the introduction of joint liability on the part of importers and foreign manufacturers for damage caused by non-compliant products, the report proposes the development of a complex system of monitoring which lays down penalties proportionate to the seriousness of the offence so as to constitute an effective deterrent against improper use.
Consumers and businesses can therefore look to the future with renewed optimism. The removal of barriers, the cornerstone of EU free-trade policy since the very outset, and the creation of a business-friendly economic climate will reflect a high level of protection both for consumers, through the observance of high standards on health and product safety, and for businesses, which will benefit at last from a rigorous system of checks and balances to protect goods made in Europe.
For this reason I am voting in favour of the report.
in writing. - (PT) This European Parliament report introduces certain elements which may be positive, although somewhat contradictory. For example, all those involved in placing a product on the market would bear the same responsibility, from the manufacturer to the distributor and importer, but it is not properly indicated how this would work.
The report also allows national markings to be maintained which, under the European Commission's proposal, would disappear, with only the CE marking being recognised. The compromise replaces the reference to 'national markings' with 'other markings'.
The report also maintains that this is a non-binding framework, but that anyone adopting it will have to abide by it. In addition, it inserts a reference to SMEs requiring their specific needs to be taken into account.
However, the objective of the European Commission's proposal, which the report does not question, is to facilitate the functioning of the single market by removing the remaining obstacles, but without this applying to certain sectors of activity, in particular foodstuffs, animal feed, health and wellbeing of animals, tobacco products, veterinary medicinal products, medicinal products for human use, human blood and human tissues and cells, for which harmonised legislation already exists.
in writing. (PL) Mrs Schaldemose rightly points out that the decision in question, aimed at creating a broader and more rigorous system of Community control of the marketing of products, may have a significant impact on the conduct of international trade. This calls for a separate analysis.
I agree that the proposal for importers to be jointly liable for the harm caused by unsafe products and products failing to comply with the accreditation system aims to improve the effectiveness of the system and protect the Community's public interest. It also aims to guarantee the citizens' fundamental right to protection against unfair and unsafe practices.
in writing. - Mrs Schaldemose's report calling for a common framework for the marketing of products is one that I welcome and have voted in favour of. The recommendations made in the report will bolster the EU's efforts to protect consumers. The CE mark tends to be misunderstood as a safety mark, when in fact it is simply a statement of the product's conformity with EU legislation. It is essential that we make sure that the mark is not abused and inform consumers of what the CE mark guarantees.
in writing. - (SK) As rapporteur on behalf of the PPE-DE Group for the draft report by Mrs Schaldemose on the common framework for the marketing of products, I would like to express my satisfaction with the results of the vote: the compromise achieved has already made it possible to finalise the legislative process at first reading.
The agreed compromise includes the transfer of some of the articles dealing with the CE mark to the report by Mr Brie on market surveillance, so that they can be put into practice more quickly. Our decision to do so was based on clear information proving that products made in developing countries and wrongfully CE marked, that is bearing the CE logo that indicates that a product is in conformity with European legislation, keep turning up more and more often in the European database of dangerous consumer products (RAPEX).
Trusting or not trusting the CE mark cannot be based on the CE mark alone, out of context. There must be trust in the entire system of accreditation, notification and market surveillance.
I see no reason for introducing additional marking on products, not even if these were quality marks. Such new marking could be confusing for the end consumer and furthermore the extra cost could be reflected in the price of the goods. This is why I will curiously await the results of the impact study assessing the usage of national markings alongside the CE marking that the Commission should prepare, as requested by the Committee on Internal Market and Consumer Protection.
in writing. - (PT) The European Commission's argument for proposing this Regulation is that 'the "principle of mutual recognition” ... is hampered by several problems' (in other words, products marketed in one Member State may be prevented from being marketed in another). It believes that the possibility of national technical rules creating unlawful obstacles to the free movement of goods between Member States should be minimised. It therefore lays down requirements which authorities must meet when implementing a national technical rule and imposes on them the burden of proof. In other words, it is imposing conditions with the clear aim of restricting the possibility of each State applying its own rules.
For its part, the European Parliament report actually adds further obstacles to the action that each State may take, for example: 'The aim of this Regulation is to strengthen the functioning of the internal market, with free and undistorted competition, by improving the free movement of products whilst ensuring a high level of consumer protection and product safety'.
In practice, the Member States will be prohibited from restricting the sale in their territory of products where these are manufactured and marketed in another Member State, even though they may not fully comply with the rules of the Member State of destination.
in writing. - I agree with the recommendations contained within Mr Stubb's report. The document aims to clarify and define the role of national authorities and economic operators in the implementation of the mutual recognition principle. While I am in favour of increasing the efficiency with which the mutual recognition principle is implemented, it must not affect the single market's base of further harmonisation. Furthermore, safety aspects must form part of the principle's implementation. I am confident that the report sufficiently deals with these issues and therefore voted in favour of it.
in writing. - We do not agree with the mutual recognition principle as a guarantor for advanced consumer, social or environmental rights. The principle says that if the product is accepted somewhere in Europe, it cannot be denied access to another Member State unless the authorities can provide evidence that the application of a national technical rule is justified. However, the criteria for exceptions to the principle are already established by EU court rulings. And these apply to all Member States, regardless of whether or not we adopt the goods package.
In addition to that, consumer rights at EU level are strengthened with the goods package. Furthermore, we are against any measures taken in the goods package that may give political support to a future harmonisation of criminal law at EU level. Having taking all this into consideration, we have decided to vote in favour of the reports.
in writing. - (DE) I am in favour of the Internal Market for Goods Package, because it is essential to have a common framework for the marketing of products abroad. In an internal market which is based on the principles of technical harmonisation of rules governing the sale of products in the European market and the mutual recognition principle, we cannot have a situation in which the marketing of products which can already be put on sale in one Member State is substantially delayed or, in a worst-case scenario, actually obstructed due to excessive bureaucracy in another.
I therefore welcome the reports by our fellow Members, Mrs Schaldemose and Mr Brie, who advocate a reduction in red tape and a common legal framework for future sectoral provisions so that in future, as much coherence as is politically and technically feasible is guaranteed. Finally, however, I would point out that both proposals require further refinement so that key definitions and especially the scope of the legal framework are properly clarified. If these proposals themselves lack clear terminology, achieving the desired harmonisation will be impossible.
in writing. - (DE) The package on the marketing of products in Europe, to be voted on today, undoubtedly brings improvements for consumers. The problems with imported children's toys last year demonstrated that there is a clear need for action here and that it must be possible to hold importers liable to a greater extent for product safety.
What is important is what Parliament has achieved, namely that the New Approach will be implemented to a lesser extent and its application must be assessed on a case-by-case basis. We cannot be satisfied with the treatment of the CE mark to date. It is certainly not a quality mark denoting a product produced in Europe, which is what it implies to many consumers in its current form, and it is therefore very misleading.
in writing. - (NL) Madam President, ladies and gentlemen, I have voted with conviction for the three-party agreement regarding this legislation package to make the common market truly free. I am also convinced that we can round off this matter in one reading, and even within a year of launching the proposals. This legislation is so necessary that I have honestly wondered to myself why consumers and SMEs have had to wait so long.
The principle of mutual recognition was formulated by the Court of Justice almost 30 years ago and is now enshrined in legislation. Nevertheless, the Member States do not apply it systematically. I am convinced that the reversal of the burden of proof which we are now carrying out is the best way to respect this principle and to allow the internal market for non-harmonised products to work.
Furthermore, we are genuinely ensuring much better consumer protection with much better market supervision. Nothing less would be acceptable in a Europe which boasts of its high standards.
Finally, we are taking care to get rid of a number of bad, protectionist tendencies. The new accreditation scheme for organisations whose products are certified as conforming to harmonised standards will entail administrative costs but will lead to a better result, a working internal market and more equal conditions of competition.
The costs that we will save with this package will ultimately produce more jobs and economic growth. Better consumer protection is one very good reason to approve this package with enthusiasm.
in writing. - I will be voting in favour of this resolution. The humanitarian and political crisis in the Gaza Strip must be viewed with deep concern. We must ask Hamas to stop attacks against Israel from the territory it controls, and Israel to cease military actions killing civilians and extrajudicial targeted killings.
The policy of isolation of the Gaza Strip has totally failed at a political and human level. The blockade must end, with the re-opening of crossings in and out of Gaza.
I welcome the EU's financial contributions to the Palestinians over the previous years which - with the appropriate controls and monitoring - should continue.
in writing. - (SV) Unfortunately, once again the EU is using a humanitarian disaster to advance its position in the field of foreign policy.
The June List expresses its sympathy with the civilian population affected by the conflict, but it is only through the UN that this conflict can be resolved, with broad international support, and not through the EU.
in writing. - (PT) While it is true that we share many of the concerns expressed in the resolution, it is also true that these fall well short of the necessary denunciation and condemnation of Israel's colonialist policy with regard to Palestine and its people.
Among other aspects:
Once again, the resolution places the aggressor and aggressed, occupier and occupied on the same level, thereby ignoring the terrorism of the Israeli State;
The resolution does not condemn the criminal embargo imposed by Israel on the Gaza Strip and its population nor does it denounce the connivance or silence of the United States of America or the European Union in this respect;
The resolution says nothing about the deplorable statements made by Commissioner Frattini who is responsible for justice and home affairs and who stated that the EU would be prepared to 'take on board Israeli concerns and interests in a way that was not on our agenda in the first years of intifada'. It is at the very least abominable that someone who talks so much about terrorism not only ignores Israel's terrorism but is prepared to cooperate with it.
For our part, we continue to condemn Israel's policy of apartheid against Palestine and to defend full compliance with the inalienable rights of the Palestinian people, enshrined in numerous UN resolutions.
in writing. - I voted in favour of the joint motion for a resolution on Gaza and am pleased that Parliament has taken such a strong stance on lifting the blockade. This is a humanitarian disaster in the making. There are insufficient drugs available in hospitals to provide basic care; food assistance to part of the population only fulfils about two-thirds of daily requirements; the fishing industry (which employed about 10 000 people) is under severe stress, as boats are only allowed to operate close to the coast.
There is an ecological disaster under way, threatening the coastlines of the region, as the Beit Lahia plant sewage plant is not operating properly and repairs cannot be carried out, as supplies are blocked. Businesses cannot survive and the unemployed have to find work with the smugglers and extremists. The rocket attacks continue and the few involved in this threaten the peace and the future of the many - both Israeli and Palestinian.
Hamas must stop the perpetrators. Only the extremists on all sides are benefiting, as I heard time and again on my recent visit to Gaza. The EU must do everything possible to break the blockade, and Israel must recognise that it is not giving them long-term security.
in writing. - (DE) Let's be absolutely clear from the outset: the embargo by Israel is clearly a violation of international law and is completely unacceptable.
As a result of the embargo and the denial of access to drinking water and food, Israel is artificially creating a situation for the people in the Gaza Strip which is without parallel in terms of its inhumanity and lack of concern for human dignity. It is thanks to the Egyptian Government and the cool head of the border police that a major disaster has so far been averted and people who are themselves not participants in the conflict have been given access to basic goods for their essential needs. What is irresponsible, on the other hand, is shifting the responsibility onto Egypt, which is completely blameless in terms of the escalation of the current situation.
It is unacceptable, in the 21st century, for a civilian population to be treated as the scapegoat for terrorist acts by Hamas. The infrastructure must therefore be restored immediately and supplies to the local population guaranteed.
The Palestinian side, for its part, should do its utmost to de-escalate the situation in order to facilitate the conclusion of an agreement by the end of 2008. In the present situation, however, prospects of achieving this noble aspiration would appear to be remote.
in writing. - While every effort must be made to find a solution to the situation in Gaza, this resolution at best will contribute nothing and at worst will have a negative impact. If Parliament wants to be an honest broker for peace in the Middle East it should stop producing unbalanced resolutions. It is difficult for any member not to vote for a resolution addressing humanitarian concerns but by linking those concerns to an unfair portrayal of Israel its value falls. A parliamentary resolution should not call for Hamas to release a captive as a mere "act of goodwill”. Hamas is not a benevolent medieval king; it is a terrorist organisation largely responsible for the situation in Gaza.
In demanding that Israel fulfils its obligations, this House should note that Israeli workers continue to risk their own lives to supply electricity to Gaza despite the manipulation of that electricity supply by Hamas. In addressing the needs of those who are suffering, we must include the people of southern Israel on whom some days an average of a rocket an hour has been fired and where 75% of children are reported to be suffering from anxiety and post-traumatic stress.
in writing. - (EL) The Israeli authorities are perpetrating ever more criminal acts against the Palestinians. They have been cracking down on the movement of people, goods and food for many months and barring access to drinking water, electricity and other basic utilities, while the Israeli army continues to attack and murder civilians.
The sympathy expressed in the resolution as regards the disasters endured by the Palestinian population is a sham because the EU and the United States are part of the problem. Imperialist interests back Israel in its criminal policies. The imperialists want to retain control of a region that is important for its position and for geostrategic activity; they wish to keep their right to intervene, even militarily.
The Quartet's plans have demonstrated the failure of yet another imperialist attempt, and the Annapolis agreements will have the same result. The proposal for their revival is an attempt to pull the wool over the eyes of the people; it essentially equates victims with persecutors.
The imperialists cannot provide a solution to the Palestinian problem. It must emerge from the struggles of the peoples of Palestine and Israel themselves, and from international solidarity with their struggle for peaceful coexistence via the creation of an independent Palestinian state with East Jerusalem as its capital.
in writing. - (FR) If, despite a certain amount of reluctance due to a totally unbalanced text, I eventually voted for it, this was because an oral amendment tabled by the Group of the European People's Party restored the truth to a certain extent as to the current situation in Gaza.
Whoever is responsible, it is totally unacceptable, utterly and totally unacceptable, that initially paragraph 3 of the text set Israel and Hamas on an equal footing.
Does Israel's concern with protecting its people from acts of violence perpetrated on a daily basis by Hamas and Palestinian militias have anything to do with the indiscriminate attacks, most recently in Dimona, or the streams of Qassam rockets raining down on Sderot every day, targeting chiefly schools, and therefore children, the lifeblood of Israeli society?
Of course we may have different views on the conflict, but the honest MEPs in this House will refuse to make Israel, a democratic country and government, and Hamas, a terrorist movement listed as such by the EU (this is true, just like the repeated refusal to meet the conditions of the Quartet, which this resolution moreover oddly conceals), equal partners in the midst of terrible violence.
in writing. - The tone, and much of the content, of the Gaza Resolution, is skewed in an anti-Israeli fashion. It is certainly the case that the Palestinians in Gaza live in a perpetual state of privation, and this is inhumane. But the blame for this rests only partly with Israel, and primarily with Palestinian terrorists and extremists such as Hamas, and the failure of Arab states to assist the rehabilitation of the population, and regeneration of the area. Gaza has been allowed to remain a running sore. I regret that there was no call for those currently in authority in Gaza to take the necessary steps for a peaceful accommodation with Israel. I welcome the call for the release of Corporal Shalit. I therefore abstained in the vote.
in writing. - (SV) The June List supports the UN Human Rights Council and the important work carried out by that body.
However, we oppose the provision laid down in paragraph 34 which states that each EU member must express the EU position on these matters. Each EU Member State is an autonomous member of the UN and therefore has the right to express its own opinion. We have therefore chosen to vote against the resolution.
in writing. - (PT) Not forgetting its previous positions on the definition of this UN body's operation, in which the attempts to guarantee its monitoring and organisation were obvious - we recall the EU's criticisms and pressure in relation to, for example, the way in which certain countries were elected to this body (regretting the 'clean slate' principle and defending the introduction of eligibility criteria), the 'Special Procedure' mechanism, the reinforcement of country mandates and the possibility of creating new mandates by simple majority, or even the terms of the 'Universal Periodic Review' - the European Parliament has adopted a resolution which, although heading along the same lines, is more moderate in the explanation of its true objectives.
Among other aspects, we would highlight its unacceptable pressure for each Member State to make its proposals in this UN body dependent on the positions which may be adopted by the EU, thereby subordinating their sovereignty on foreign policy. We would also highlight the political opinion withdrawn from the countries mentioned - and also from some not mentioned - showing once again the application of 'double standards', in other words the orchestration of human rights according to the EU's interests.
in writing. - (SV) We Swedish Social Democrats have voted in favour of the report on the demographic future of Europe. However, we believe that the report is too far-reaching and addresses aspects that go beyond matters relevant to demographic change. We also oppose various proposals for tax breaks for companies that organise crèches and for people being able to work at home.
However, we have chosen to vote in favour of the report as it also addresses important aspects of the challenge Europe is facing.
in writing. - (PT) We regret that not all the amendments we tabled have been adopted. These were intended to improve the report, question certain grounds and include measures which we feel are essential in order to defend the rights of women, families and children. For example, we know how low wages and precarious employment worsen social instability and, as a result, drastically reduce the stable prospects of those opting to have children.
That is why improving job stability, increasing wages, extending social security and occupational health and safety, reducing overall working time without any loss of wages and ensuring a fairer distribution of income and full employment constitute fundamental issues for the management of demographic change.
It is also important to create new and better educational and social infrastructures, for both young people and the elderly, including more lifelong learning, child-care, nursing care and elderly care structures. This requires more and better public services, with a guarantee of equal access for all.
By not fully promoting these aspects, this report does not effectively respond to these problems, despite containing positive proposals which we applaud but which are not sufficient to allow us to vote in favour of the report.
in writing. - (SV) Large parts of Europe are facing demographic challenges. However, these should be resolved by national measures, not by catch-all EU proposals which perhaps suit certain countries, but may be unsuitable in other Member States. Many EU countries, including Sweden, have also largely coped with the low birth rate and the demographic problems, partly through a well-developed welfare policy and through immigration. The Member States that so wish may do well to study Sweden and other Scandinavian countries and copy the measures that they have taken.
in writing. (PL) I fully support the report on the demographic future of Europe. It is a fact that the constant fall in natural growth in recent years, accompanied by an increase in average life expectancy, is likely to lead to significant changes in the population structure of the European Union by 2050. The changes will include general ageing of the population and a reduction in the number of persons working. This will result in a significant increase in the burden on Member States' budgets. The process will be a painful one not only for the individual Member States but also for the Union as a whole. The latter may be faced with losing its competitive edge and with a fall in economic growth compared to the situation in other parts of the world characterised by swift demographic growth.
It is clear too that this demographic imbalance will have negative consequences for the financing of social care and the sustainability of pension schemes. I therefore support the remedial measures proposed in the report aimed at demographic renewal, lengthening the period of professional activity, guaranteeing high-quality social care and promoting solidarity between the generations. These actions are vital to maintaining the competitiveness of the Union's economy whilst simultaneously guaranteeing the functioning of the European social model in the long term.
in writing. - (FR) Europeans are a disappearing species. With an average birth rate of less than 1.5, by the year 2050 EU-27 will have lost some 20 million people and those over 65 years old will account for 30% of the population.
The measures proposed by Mrs Castex to rectify the European birth rate are laughable because, like all Europeanists in power, our fellow Member does not want to renew the European population, but to replace it with immigrants from Africa and Asia. That is why she uses 15 articles in her report to call for facilities to reunite families, civil rights for immigrants, and increased efforts to integrate them ...
This policy, advocated in France by Mr Attali and implemented by Mr Sarkozy, will bring a further 80 million immigrants to Europe by the year 2050, and will eventually lead to the disappearance of our peoples.
To guarantee the survival of the European peoples, migratory flows must actually be reversed and a large-scale birth promotions policy implemented based on the family and the embracing of life. This means that our nations must seek their sovereignty and identity within a new Europe, the Europe of nations.
in writing. - (DE) I am in favour of a cohesion policy for the European Union's demographic development, as the structural shift in European society's age pyramid points to a worrying future. I draw attention to the fact that all Europe's industrialised countries face the same major social policy problems which constitute a serious risk to the European social welfare model that is essential for our current prosperity.
In this context, I would particularly like to stress the rise in the European average old-age dependency ratio to 53% in 2050, which is due to the current abnormally low average birth rate in the EU of 1.5, and which not only leads to intergenerational conflicts and can thus be regarded as an obstacle to social cohesion, but could also weaken Europe's competitiveness in the world economy. The demographic change which is taking place thus requires a general adaptation of the individual social systems and rapid and efficient implementation.
in writing. - (FR) The Castex report on the demographic future of Europe is appallingly trite, featuring all the clichés one might expect to find in surveys on the subject. Mrs Castex forgets, among other aspects, to mention contraceptive methods which have been largely responsible for reducing the birth rate in Europe, where it stands at only 1.5 per woman, a far cry from renewal of the future generations.
A population-friendly environment depends on the possibility of women being willing to bring up their children over a relatively long period of time. This is a priority investment for society, and would substantially reduce school dropout rates and juvenile delinquency.
As for immigration to offset empty cradles, this is a dangerous idea which would not only destabilise our western societies, but could be a genuine time bomb with all the consequences we can well imagine. Justifying immigration by a lack of manpower, qualified or unqualified, when Europe has over twenty million unemployed, is penalising European workers, who will certainly appreciate the proposals of the Commission or the European Parliament.
For these reasons we intend to vote against the Castex report.
in writing. (PL) Mrs Castex rightly points out that in view of the fact that the European average old-age dependency ratio (the number of persons aged 65 or over divided by the number aged between 14 and 65) will rise from 25% in 2004 to 53% in 2050, the European Union risks losing its competitive edge and suffering a fall in economic growth.
I agree with the proposals to develop five main directions for action aimed at demographic renewal, namely high quality active life, a more efficient Europe, better integration of immigrants, guaranteeing social care and solidarity between the generations.
in writing. - We voted against this report because the solutions it proposes as regards the demographic crisis are counter-productive.
In contrast to what the report says, only traditional families and social respect for motherhood provide the remedy we need.
The social experiments proposed in the report (so-called 'alternative family structures') bring nothing but risks for our societies.
in writing. - (FR) Rarely have I taken such pleasure in voting on a resolution, since it clearly shows that women and elderly people have a major role to play in the challenge of our demographic future.
Women are expected to be willing to bring more children into the world while carrying out a professional activity over a longer period of time. In that case, a facility must be created to motivate them.
Women cannot be expected to feel they are in the wrong, or to expose themselves to poverty, every time they bring a child into the world.
The more they procreate, the more they are discriminated against in terms of welfare cover, especially if they are full-time family carers, the less they earn, and the shorter their retirement will be.
The most wonderful resolutions, therefore, will serve no purpose if there is no political courage to implement them. This, unfortunately, was the case with the 1995 resolution on the distribution of pension entitlements in the event of divorce and the resolution on the situation of spouses helping with SMEs, aimed at rectifying the many discriminations still suffered by women, and the terrible plight of far too many men in relation to paternity leave.
in writing. - I welcome Françoise Castex's recommendations regarding Europe's demographic future. The overall message of encouraging economic competitiveness while preserving the European social model is one that I feel is both logical and just. I agree with the report's focus on the role of areas such as education, childcare and financial mechanisms in securing this goal. There also exists a necessity for the promotion of professional equality between men and women along with a well and calmly thought-out immigration policy that incorporates the goal of successful integration. The report deals with these issues and I voted in favour of its recommendations.
in writing. - (DE) Mass immigration and ageing are putting the stock of indigenous population at risk. The first is heralded as a miracle cure for the second, but merely leads to ethnomorphosis - in other words, to Umvolkung: the forced change of the population's ethnic composition. Unless the EU establishment finally starts to lobby for a pro-birth policy for the indigenous Europeans, promotes the traditional family with many children, finally takes action against attempts - such as gay marriage - to destroy the traditional family, and reintroduces zero tolerance to immigration, also in relation to family reunion, in fifty years' time we will be sitting here palavering about the Kosovisation of Europe, just as we are doing now with the Kosovo issue itself.
In the report before us, an attempt is made yet again to sell immigration to us as a panacea, with Europe's hereditary population soon having to adapt to the migrants. That is why I have rejected today's report.
in writing. - (SK) The EU must respond to serious demographic changes if it wants to preserve its demographic and territorial balance. On the one hand it is necessary to deal with population ageing. The situation is alarming. Each year after the year 2010 the number of people at work will decrease by 1 million and that will threaten intergenerational solidarity.
On the other hand there are the problems caused by the decreasing birth rate; these problems have already existed for several years. Postponing childbirth until later in life may be the reason for an increase in infertility of couples. Protection of mother and family must be the focus of all EU policies. Pension systems must not punish women for being mothers.
In recent years the differences between the Member States have been reducing but at the same time the differences inside the individual Member States have become much deeper. Disadvantaged regions in particular are less developed and on top of that they are also the ones most affected by demographic changes, namely by population ageing and migration. Since there are not enough well-paid jobs, qualified workers leave for the big cities. Heavy concentration of economic activities in capital cities erodes the demographic, economic, social and environmental balance and leads to a population decrease in rural areas that often lack the basic infrastructure needed for development.
I voted in favour of the report by Mrs Castex on the demographic future; this is one of the important reports. We have to realise that demographic development is a fundamental component of all policies, whether they are medium- or long-term.
in writing. - (PT) The renewal of the European population is a crucial factor in ensuring a balance between the youngest and oldest and in increasing the working-age population. The consequences of the current falling birth rate and increased life expectancy will be an increase in the old-age dependency ratio and a decline in the working-age population. It is therefore essential to take steps to promote demographic renewal which will ensure a more productive and advanced Europe with a high degree of social protection and solidarity between the generations.
We must develop policies that encourage the continual renewal of the European population and which ensure continued economic competitiveness, at the same time as preserving the European social model.
We cannot ignore one other aspect of this issue which is linked to Europe being a point of destination for significant migration flows, given that these populations invariably help to increase birth rates. The combination of the demographic issue with the migration issue poses potential risks and we cannot simply count on these populations for demographic renewal. I therefore want to stress the measures aimed at stimulating the birth rate, accompanied by appropriate policies on education and training and on solidarity between the generations, intended to halt the demographic decline of Europe.
in writing. - (SV) The demographic challenge faced by Europe is enormous. This is a perfectly relevant subject for discussion at European level - I addressed it myself as the author of an opinion on flexicurity. However, an essential condition is that the starting point for the discussion is that most of the measures proposed, such as a later retirement age, a prudent family policy, good conditions for parental leave etc., come under the subsidiarity principle. A number of proposals in the wide range of solutions, to say the least, that the report mentions are practised and have worked well in Sweden. However, that does not mean that they would turn out equally well in other parts of Europe.
The fundamental problem with Mrs Castex's report is not therefore the intention, but that most of what is discussed relates to policies that should be conducted by the Member States - sometimes at municipal level. I therefore voted in favour of amendments which stressed the subsidiarity principle and abstained in the final vote.
in writing. (PL) We have adopted an important report on the demographic future of Europe. Enabling citizens to live longer certainly represents an achievement for the Member States of the Union. It also leads, however, to the gradual ageing of the population. In the long term, this situation can only upset the balance between the productive population and those who are past that stage. It is a threat to solidarity between the generations, because a smaller number of professionally active people than at present will have to bear the ever-increasing cost of benefits, allowances, pensions, care and health services for those who are not in work.
Action to lengthen the period of professional activity and increase the birth rate is called for in order to counter such a situation. Programmes for the full integration of immigrants are also required.
Technical modernisation and the introduction of information technology into the workplace will ensure that work is more effective and productive. This will make a significant contribution to improving the situation.
Consideration should also be given to the migratory flows from rural to urban areas, and to the hidden human capital in rural areas, notably in the less developed countries.
Demography is one of the key challenges for the European Union, especially in the context of significant overpopulation in other parts of the world.
in writing. (PL) In view of the serious nature of the demographic problem facing Europe, it is entirely appropriate for Parliament and the Commission to have devoted time to it. Unfortunately, I found it necessary to vote against the report on the subject by Mrs Castex because so many key amendments were rejected.
In particular, Parliament's acceptance of the provision indicating full acceptance of the definition of family in the legislation of an emigrant's country of origin in the event of conflict with the legislation of the host country, together with the consequent financial obligations in the case of polygamy, cannot be condoned. This intrudes upon the internal provisions of Member States, thus infringing the principle of subsidiarity.
in writing. - (GA) I do not agree with everything that is written in Mr Guellec's Report, but nevertheless, I welcome the report and I voted in its favour. I welcome the emphasis Mr Guellec has placed on balanced regional development. Not only must the gap between Member States be decreased but we must also reduce the gaps within Member States as well as the gaps between regions. We must ensure that increased resources are aimed at promoting regional development and tackling social exclusion. The only way to deal with a cohesion policy is as a tool for the implementation of the Lisbon Strategy.
in writing. - (PT) Although this report contains certain aspects which, despite being moderate, we regard as positive, it does not effectively tackle the major funding issues.
An example of this compromise is the approach taken with regard to the Community financial resources needed for an effective cohesion policy. The report recognises, in the recitals, that 'increased financial resources for cohesion policy must be guaranteed in the future in order to deal with the anticipated new challenges' (whether or not this actually relates to cohesion is a separate issue which has yet to be clarified). However, in the articles, or in other words in the actual proposal, the report merely alludes to an ambiguous need to reinforce the cohesion policy, to which 'sufficient' financial resources should be allocated.
Regrettably, the amendments that we tabled were rejected. These amendments aimed, for example, to recognise that there are countries and regions which are at odds with the EU, to prevent use of the cohesion policy for other purposes, particularly to finance objectives included within the Lisbon Strategy which would be contrary to cohesion, to recognise the need to increase Community financial resources for cohesion, to impose conditions on Community aid for enterprises so that relocations are discouraged, to highlight the need to adopt permanent measures with adequate funding for the most remote regions and to recognise the role of fishing in cohesion.
in writing. - I welcome Ambroise Guellec's report on the Commission's fourth report on economic and social cohesion. The findings point towards definite progress in improving economic and social cohesion across the EU. However, the findings that disparities have increased in a number of Member States, especially between capitals and rural areas, demonstrate the need to continue in this policy's goal to try and reduce the differences within and among the EU's multiple regions.
in writing. - (SK) Cohesion policy helps solve problems such as demographic changes, migration from rural to urban areas, segregation or climate changes. These challenges can be confronted only if cohesion policy remains a Community policy. This is why I definitely give my support to the report. We can see how beneficial this policy is when we look at the countries that received support from the Cohesion Fund in the past.
Greece, Spain, Portugal and Ireland have recorded strong growth. Similar help must be available for the new Member States. Like everyone else who grew up and lives in a more remote region, I know that there are pronounced disparities between regions, and even inside individual regions. Sometimes these disparities are even greater than disparities between individual countries: disparities in living standards, in the number of jobs available, in income and in education opportunities. This is why I emphasise that there is a real need to reduce the disparity between territorially accessible regions and regions facing structural disadvantages. I see the way forward as prioritising such policies that would decrease the pressure on capital cities and support the development of second-tier cities. It is necessary to support the development of rural areas; this is where small and medium-sized towns play an important role. It is also necessary to direct the funds towards projects intended to make each region attractive in its own right. I support this report because I know that cohesion policy is the right answer to many demographic changes.
in writing. - (IT) Madam President, ladies and gentlemen, cohesion has been one of the mainstays of Community policy in the past, the expression of a principle of solidarity which marked out and accompanied economic growth in the European Union.
It has been an economic success story for many European countries and regions; there has even been talk of a miracle in some cases and, thanks to the proper implementation of cohesion policies, the quality of life has improved for many of our citizens.
Cohesion plays an even more important role in the Europe of 27, with its pronounced economic and social disparities. The first effects of EU economic aid are beginning to be seen in some of the regions where development is lagging behind, even though it will only be possible to assess economic convergence on a longer-term basis owing to a very low initial GDP per capita.
Comparative circumstances will be different in the near future, but perhaps even today. Therefore the cohesion policy will have to confront other, new challenges having a strong territorial impact, such as demographic change, urbanisation and new urban planning, migratory movements, energy supply and climate change.
While voting in favour of the report, I would call upon the Commission and national governments to devise a joint approach for tackling these issues in an appropriately dynamic and cooperative manner.
in writing. - (EL) The aim of economic and social cohesion is to create a delusion among workers so that the gap in social and regional disparities can be narrowed, and the living standards of workers in countries and regions that diverge from the Community average can be raised.
The law of unequal growth within capitalism is, however, inflexible. These disparities are ever on the increase; the poor become poorer and the rich become richer. That is what workers have to put up with every day.
In the face of the charge made by capitalist restructurings and the frontal attack on employment rights, however, even verbal use of this term is tending to disappear, and with it the paltry provision of the Community budget.
In the third phase of implementation of the Lisbon Treaty, all the policies have to be replaced with imperialism's magic word, 'competition'. This will lead to competition between states, regions and workers, where the law of the jungle holds sway.
The resolution is limited to flowery declarations and mere wishes that do not touch upon the essence of the problem. Only the struggles of the workers, disobedience and insubordination to the EU's anti-worker and unpopular policies can reverse the worsening trend in the living conditions of the working classes. This trend is now becoming more marked even in the more developed countries.
in writing. - (PT) The cohesion policy is one of the distinctive trade marks of the European Union, one of its major successes and also one of the main attractions of our community. The idea that it is right and necessary to ensure an identical level of development across all the Member States is a concept that we must not abandon and whose positive result we must celebrate.
However, not everything has been successful in this area. Firstly, it is essential that the cohesion funds are increasingly integrated with other funding programmes in order to guarantee that the benefits of these funds are not lost in the absence of a concomitant investment in policies directly aimed at more advanced stages of development. Sometimes it is necessary to take bigger steps, otherwise we will always be lagging behind.
Secondly, it is worrying that we are seeing a constant process of retraction in the Portuguese State in terms of guaranteeing equal access to basic services throughout its territory. What point is there in calling for Community-level cohesion when this is absent from national policies, with citizens in less developed regions being abandoned in the name of, not a development idea, but a merely accounting-based view of the allocation of resources? None whatsoever.
in writing. - (GA) I don't agree with everything written in Gisela Kallenbach's Report, but despite that, I welcome it and voted for it. I especially welcome the emphasis Mrs Kallenbach places on strengthening the role of the local urban authorities. Sustainable development of urban areas is extremely challenging in the twenty first century and the Framework presented by Mrs Kallenbach today can help us to face this challenge.
in writing. - (PT) This report on the follow-up of the Territorial Agenda and the Leipzig Charter contains aspects which we consider important.
However, it must be stressed that the actual content of the territorial dimension of the cohesion policy is yet to be defined, with the adoption of a green paper on this issue being planned for next September.
Although many of the objectives mentioned so far are to be welcomed and all make sense - for example, establishment of a polycentric, balanced urban system and creation of a new urban-rural relationship ensuring parity of access to infrastructures, conservation of the natural and cultural heritage, preservation of high-quality public spaces and upgrading of housing stock and street furniture, strengthening the local economy and local labour market policy and ensuring proactive education and training policies for children and young people - we would stress that:
Land management and planning must be the responsibility of each Member State;
The new priorities must receive new financial resources;
The territorial dimension must not contradict or dilute economic and social cohesion, in other words the reduction of disparities between the levels of development of the various regions and the encouragement of the least-favoured regions that are lagging behind.
in writing. - Gisela Kallenbach's report 'Follow-up of the Territorial Agenda and the Leipzig Charter' is a report that I voted in favour of. We need to be more sensitive to the territorial and urban dimension of EU policies. In improving cooperation between urban and rural areas and implementing efficient strategies that aim at sustainable spatial development we can successfully achieve this.